Title: From Thomas Jefferson to Jacob Crowninshield, 21 July 1804
From: Jefferson, Thomas
To: Crowninshield, Jacob


               
                  
                     Dear Sir
                  
                  Washington July 21. 04.
               
               I recieved last night your favor of the 14th. and have to thank you for the Halibut and tongues & sounds. having opened one of the boxes only and finding no fins in it I had concluded they were not to be had. I shall find them in the other box at Monticello to which place they go. whenever you will be so good as to let me know the cost it shall be remitted. the conduct of the Cambrian has opened a very serious discussion. it is of such a character, and is so urged on Great Britain by us, that it is impossible she should not disavow it and punish the Captain to our satisfaction. at the next session we must be authorised to refuse our ports to belligerents but under such regulations as we shall find sufficient to ensure obedience to the laws, and we must have a force of gunboats sufficient to compel obedience in every sea-port. this subject is so serious that it will be laid before you, and I think the course we have taken will give satisfaction.—the gun-boat here far exceeds expectation, in her sailing and is really a fine sea-boat. we expect hourly one from Norfolk, much lighter and said to be a model of beauty. both will go off immediately for Charleston, Savannah & that quarter to keep the West India pirates in order. about a dozen others are ordered, which are as much as the appropriation will cover. the two small vessels intended for the same purpose we are obliged to build. I sincerely rejoice at the union of sentiment growing so fast with you in opposition to the lessons of disunion vended by the federal Maniacs. I believe that by the ensuing Year the New England states will all be with us. it would have been balm to me could it have come about one year sooner. however it will be balm, happen when it will, to have gathered all the states again into one sentiment, and so to deliver them over to my successor. accept my friendly salutations and assurances of great esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            